PER CURIAM.
This cause came on to be heard on the record ■ and on the briefs and oral arguments of attorneys for the contending parties; and it appearing that the findings of fact of the district court are based upon substantial evidence and are not clearly erroneous; and it further appearing that the conclusions of law of the district court correctly interpret the lease in controversy, and that an appropriate and correct decree was entered in conformity with the findings and conclusions. The declaratory judgment of the district court, filed January 20, 1948, is affirmed.